SPECIAL JUSTICE JOHN D. SEAY DISSENTING:
Respectfully, I would dissent, because I believe this court improvidently accepted certification. The Rockcastle trial court correctly awarded Bowling zero days custody time credit. Corrections did not recalculate Bowling’s Rockcastle custody time credit. Because Bowling is serving an aggregate Laurel and Rockcastle sentence of death, he remains in custody on the aggregate sentence and should be permitted to proceed with his habeas action.
In 1992, a Laurel jury convicted Bowling of two (2) counts of murder and four (4) other felony counts. The court sentenced him to death on both murder counts and to consecutive 20 year sentences on each of the felonies.
In 1996, A Rockcastle jury convicted Bowling of one count of attempted murder and the court sentenced him to serve 20 years. Pursuant to KRS 532.110(2), Bowling is serving the Rockcastle sentence concurrently with the Laurel sentence.
When the Rockcastle trial court imposed its sentence, KRS 632.120(1) provided as follows:
(1) An indeterminate sentence of imprisonment commences when the prisoner is received in an institution under the jurisdiction of the Department of Corrections. When a person is under more *919than one (1) indeterminate sentence, the sentences shall be calculated as follows: (a) If the sentences run concurrently, the maximum terms merge in and are satisfied by discharge of the term which has the longest unexpired . time to run_
After the Rockcastle court entered its judgment, Bowling was in Corrections’ custody on multiple indictments. Pursuant to KRS 532.120(1), the Laurel and Rockcastle sentences merged into one “aggregate” sentence of death. As Robert F. Belen (Offender Information Administrator, Department of Corrections) stated in his letter to Bowling dated July 7, 2014 (Tab 6 of movant’s brief):
“When an individual is placed in the custody of the KY DOC on multiple indictments, regardless of crime, felony class or sentence length, that individual is serving on an aggregate sentence. The KY DOC does not segregate the indictments to make individual sentence calculations, nor is the KY DOC required to make hypothetical sentence calculations if a sentence was reverse/remanded or vacated. You are serving an aggregate sentence of death to which your Rockcastle 89CR0027 is running concurrent and will be satisfied upon the completion of your death sentence.”
The Department of Corrections Resident Record Card dated June 15, 2011 (Tab 7 of movant’s brief) is consistent with KRS 532.120(1) and Belen’s statement. In the block at the top of the page it states, ‘You have been committed to the DOC to serve the following sentences.” In the second block in the middle of the page the table shows “Jail Credit” 1378 applied to “AA-OOlj” Burglary, 1st Degree, 89 CR 024, Laurel, convicted date, 12/09/1992. Zero jail credit is applied to the remaining convictions, including the Rockcastle conviction. At the bottom of the table it shows “Total Sentence Length: Death.”
This is also consistent with Kentucky Corrections, Policies and Procedures, Policy Number 28-01-08, “Calculation of Custody Time Credit,” which states in pertinent part in Section II., A., 2., “Where multiple felony indictments are involved any applicable credit shall be applied to the indictment which is sentenced first.”8
The Rockcastle court’s final judgment reflects that court ordered a Presentence Investigation Report (PSI) and gave it due consideration. This court- does not have Bowling’s Rockcastle PSI, but if Probation and Parole calculated his custody time credit according to applicable statutes and policy, the PSI should have shown Bowling was entitled to zero days custody time credit. This is because Corrections would have already applied the entire custody time credit to the Laurel conviction, which was the “indictment which is sentenced first.”
While the U.S. District Court found the Rockcastle court mistakenly awarded Bowling zero days custody time credit, there appears to be no basis in the record upon which the court could base that finding. It appears more likely the Rockcastle trial court’s award of zero days was correct, based upon Corrections’ likely initial calculation and applicable statutes and policies.
The U.S. District Court also found Corrections “recalculated” Bowling’s custody time credit. There also appears to be no basis in the record upon which the court could base that finding. Bard v. Common*920wealth, 327 S.W.3d 479 (Ky. 2010), has no relevance unless Corrections recalculated the custody time credit.

. Policy Number 28-01-08 became effective November 2, 2012, but the section cited above represents no change from previous policy.